ACCEPTED
                                                                                        14-15-00414-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/14/2015 3:34:31 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 14-15-00414-CV

In re Southern American Insurance,    §            In the Fourteenth  FILED IN
                                                               14th COURT OF APPEALS
Agency, Inc., Al McClure, Dalina      §                           HOUSTON, TEXAS
St. Lawrence, and Gwen Crosby,        §            Court of Appeals
                                                               7/14/2015 3:34:31 PM
                                      §                        CHRISTOPHER A. PRINE
        Relators                      §            at Houston, Texas Clerk

                   SECOND AGREED MOTION FOR EXTENSION OF
                      TIME TO FILE MANDAMUS RESPONSE

        Relators Southern American Insurance Agency, Inc., Al McClure, Dalina St.

Lawrence, and       Gwen Crosby (“Southern American”); Relators Hull and

Company, Inc., Karen Noyes, and Cindy Winchcombe (“Hull and Company”); and

Real Parties in Interest Heather Haygood, Individually and as Next Friend of J.A.,

a Minor, and Lynn Klement, on behalf of Heather Haygood, and J.A. (“Haygood”)

file this Agreed Motion for Extension of Time to File Mandamus Response and

would respectfully show:

        Southern American filed its Petition for Writ of Mandamus on May 7, 2015,

and Hull and Company filed its Joinder in the petition the same day. On May 13,

2015, this Court requested that Haygood file a response to the mandamus petitions

by May 28, 2015. This Court granted an extension until July 15, 2015 on May 27,

2015. The parties mediated the case on June 15, 2015 and Haygood and Southern

American reached a settlement. Upon the parties’ motions, the trial court lifted the

stay in order to appoint a guardian ad litem on July 8, 2015. The parties intend to

set a hearing under Texas Rule of Civil Procedure 44(2) as soon as possible.

                                          1
2208429v1
        Postponing the mandamus response deadline will allow Haygood to avoid

the potentially needless expense of drafting a response if the case proceeds to settle

with the trial court’s approval; it will also prevent the Court from wasting judicial

resources in considering mandamus petitions that could be rendered moot by a

settlement. Accordingly, the parties are jointly requesting that the Court extend the

deadline for Haygood to file her mandamus response for an additional thirty days,

or August 14, 2015. See Tex. R. App. P. 10.5(b). This is the second request for an

extension of time to file the mandamus response.

        For these reasons, the parties respectfully request that the Court grant this

motion and extend the deadline for Haygood to file her response to the mandamus

petitions until August 14, 2015.



                                        Respectfully submitted,

                                        HENDLER LYONS FLORES, PLLC


                                        By:   /s/ Rebecca R. Webber
                                              Rebecca R. Webber
                                              State Bar No. 24060805
                                              Scott M. Hendler
                                              State Bar No. 09445500

                                        1301 W. 25th Street, Suite 400
                                        Austin, Texas 78705
                                        Telephone: (512) 439-3200
                                        Email: rwebber@hendlerlaw.com
                                        Email: shendler@hendlerlaw.com

                                          2
2208429v1
                                    Troy Chandler
                                    State Bar No. 24006982
                                    CHANDLER MCNULTY, LLP
                                    1001 West Loop South, Suite 602
                                    Houston, Texas 77027
                                    Email: Troy@chandlermcnulty.com

                                    Counsel for Real Parties in Interest
                                    Heather Haygood, Individually and as Next
                                    Friend of J.A., a Minor, and Lynn
                                    Klement, on behalf of Heather Haygood
                                    and J.A.




                     CERTIFICATE OF CONFERENCE

      I hereby certify that Counsel for Plaintiff has conferred with Amy Greene,
counsel for Defendant Hull & Co. et al, and Danielle Maya, counsel for Southern
American, et al, and certify that defendants are unopposed to this motion.




                                       3
2208429v1
                         CERTIFICATE OF SERVICE

      I certify that on July 14, 2015, a true and correct copy of this Second Agreed
Motion for Extension of Time was served on the persons listed below by electronic
service, email, or certified mail:

The Honorable Kyle Carter
125th Judicial District Court
Harris County Civil Courthouse
201 Caroline, 10th Floor
Houston, Texas 77002
Respondent

Thompson, Coe, Cousins & Irons
J. Richard Harmon
rharmon@thompsoncoe.com
700 N. Pearl Street, Suite 2500
Dallas, Texas 75201
Danielle F. Maya
dmaya@thompsoncoe.com
One Riverway, Suite 1400
Houston, Texas 77056
Courtney K. Walsh
cwalsh@thompsoncoe.com
One Riverway, Suite 1400
Houston, Texas 77056
Attorneys for Defendants Southern American Insurance Agency, Inc., Al
McClure, Gwen Crosby, and Dalina St. Lawrence

Phelps Dunbar, LLP
Mary “Amy” Cazes Greene
Amy.greene@phelps.com
One Allen Center
500 Dallas Street, Suite 1300
Houston, Texas 77002
Attorney for Defendants Hull & Company, Inc., Karen Noyes, and Cindy
Winchcombe

                                      /s/ Rebecca R. Webber
                                      Rebecca R. Webber

                                         4
2208429v1